Citation Nr: 0410997	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  02-15 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to an increase in a 30 percent rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





INTRODUCTION

The veteran served on active duty from July 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2001 RO decision that increased, from 10 percent 
to 30 percent, the rating for service-connected PTSD.  The veteran 
appeals for an even higher rating.


FINDINGS OF FACT

Service-connected PTSD produces occupational and social impairment 
with reduced reliability and productivity due to various symptoms.


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the Army from July 1968 to 
April 1970, including service in Vietnam where he performed duties 
of an infantryman.  He was wounded in action (service connection 
is in effect for residuals of multiple shell fragment wounds).  
Among his decorations are the Combat Infantryman Badge and Purple 
Heart Medal.

In December 1993, the RO granted service connection and a 10 
percent rating for PTSD.  In September 1998, the Board denied an 
increased rating for PTSD.  In March 2001, the veteran filed a 
claim for an increase in the 10 percent rating assigned for PTSD.

VA outpatient records show the veteran received regular 
psychiatric treatment in 2001 and 2002.  Among the findings were 
that he was dressed and groomed neatly, mood and affect were 
appropriate, and insight and judgment were good.  There were no 
reported hallucinations, delusions, or disorganizations.  He 
reported ongoing flashbacks.  His memory was fair.  He had no 
suicidal or homicidal ideation.  Diagnoses included PTSD and 
depression.  At the visits, clinicians assigned various Global 
Assessment of Functioning (GAF) scores ranging from 30 to 55.  

On VA examination in August 2001, the veteran reported such 
symptoms as sleep problems and bad dreams, hypervigilance, 
discomfort in crowds, and depression.  He was married to his 
second wife and described their relationship as stable and 
pleasant.  He lived with his wife on a rural property, and when 
not at work he spent time doing chores and taking care of horses 
at home.  He reported he had few social contacts other than 
meeting other veterans or going to church.  The veteran felt that 
his job as a supervisor in phone line maintenance was a primary 
coping strategy that helped him to feel better when doing 
something and being physically active.  He was neatly dressed and 
groomed.  He was articulate, with regular flow of coherent and 
logical speech, without loose associations or delusions.  He had 
no significant memory problems.  Intelligence was above average.  
He described being obsessive about physical security and having 
panic attacks during crises at work.  He described depression and 
anxiety when thinking about Vietnam or during work crises.  He had 
no impulse control problems, and had controlled speech and 
behavior.  He reported daily intrusive and distressing memories of 
Vietnam and recurrent dreams about Vietnam.  He reported 
persistent avoidance to stimuli and thoughts associated with 
combat.  He had no recall problems.  He reported diminished 
interest in significant activities and being isolated from others 
except for occasional interaction such as going to a horse show 
with a friend.  He had restricted range of affect and tried to 
keep people at a distance.  He reported persistent symptoms of 
increased arousal, manifested by sleep problems, irritability, 
concentration problems, hypervigilance, and exaggerated startle 
response.  The diagnoses on this examination were severe PTSD, and 
depression.  The examiner assigned a GAF score of 45, and said 
this represented serious impairment in social and family 
functioning.  The veteran reportedly saw his work as his primary 
therapy and had no significant contacts with others other than 
with family, occasional church visits, and one or two community 
friends.  The examiner felt that the veteran showed a gradual 
deterioration in functioning as he became more aware of his 
condition.  The examiner concluded that there was gradual decline 
in functioning that was directly related to PTSD; the prognosis 
for improvement was said to be guarded to poor.

In the December 2001 rating decision now on appeal, the RO 
increased the rating for PTSD to 30 percent.

II.  Analysis

Through discussions in correspondence, the RO rating decision, and 
the statement of the case, the VA has informed the veteran of the 
evidence necessary to substantiate his claim for an increase in a 
30 percent rating for PTSD.  He has been informed of his and the 
VA's respective responsibilities for providing evidence.  Relevant 
medical records and a VA examination have been obtained.  The 
notice and duty to assist provisions of the law are satisfied.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

When rating a service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the present level of disability is of 
primary concern in a claim for an increased rating; the more 
recent evidence is generally the most relevant, as it provides the 
most accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Under the relevant rating criteria, a 30 percent rating is 
assigned for a mental disorder (including PTSD) when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent events).  
A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  A 70 percent rating is assigned 
when the psychiatric condition produces occupational and social 
impairment, with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  A 100 percent rating is assigned when 
there is total occupational or social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The psychiatric symptoms listed in the 
above rating criteria are not exclusive, but are examples of 
typical symptoms for the listed percentage ratings.  Mauerhan v. 
Principi, 16 Vet.App. 436 (2002)

The outpatient treatment records from recent years and the 2001 VA 
examination recite various GAF scores for the veteran's PTSD.  The 
GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  For example, a GAF score of 41 to 50 is meant to reflect 
an examiner's assessment of serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).  A 51-60 GAF score 
indicates the examiner's assessment of moderate symptoms (e.g., a 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words or 
by a GAF score, is to be considered, but it is not determinative 
of the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95.

The VA examination and outpatient records from recent years show 
various PTSD symptoms, such as flashbacks and a sleep disturbance, 
and the veteran has had counseling on a regular basis.  The rather 
dismal GAF scores which have been assigned do not match the 
veteran's better occupational and social functioning.  He 
continues to have steady employment in a responsible job as a 
lineman supervisor.  He reports his current marriage is stable and 
pleasant.  Free time at home is spent doing chores and caring of 
horses.  He has some social activities outside the home, such as 
going to church or going to a horse show with a friend.  And of 
course he has regular social contacts while performing his job.  
His life in a rural setting would limit more social contacts, 
regardless of whether or not he wanted such contacts.  In any 
event, the emphasis in psychiatric ratings is not on social 
impairment, but rather on how the mental disorder interferes with 
the ability to work.  38 C.F.R. § 4.,126.  Here, the veteran is 
working full-time in a responsible job he has held for years.

Nonetheless, the Board finds that there is some increased 
occupational and social impairment from the veteran's PTSD.  Some 
of the typical symptoms listed for a 50 percent rating are shown, 
such as difficulty in establishing and maintaining effective work 
and social relationships.  In the judgment of the Board, the 
evidence as a whole shows that the veteran's PTSD now is 
productive of occupational and social impairment with reduced 
reliability and productivity due to various symptoms, as required 
for a 50 percent rating under Code 9411.  The typical symptoms 
listed for a 70 percent rating are not shown by the evidence, and 
more importantly the veteran does not have the level of impairment 
contemplated for such a rating; thus a 70 percent rating is not 
indicated.

In sum, the Board grants an increased rating, to the level of 50 
percent, for PTSD.  The benefit-of-the-doubt rule has been 
considered in granting this benefit.  38 U.S.C.A. § 5107(b).


ORDER

An increased rating, to 50 percent, for PTSD is granted.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



